Citation Nr: 0941256	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  01-00 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1961 
to July 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from May 2000 and September 2000 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  

In September 2005, the Veteran appeared before the 
undersigned Veterans Law Judge and gave testimony in support 
of his claim.  In December 2005, the Board remanded this case 
to the RO for additional development.  In April 2007, the 
Board denied this claim.  The Veteran appealed the denial to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2009, the Court issued a decision that 
remanded the claim to the Board for readjudication and the 
issuance of a new decision.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The record shows that the Veteran was treated in service for 
a contusion to both thighs when a hatch fell on his legs in 
January 1963.  The Veteran claims he has a low back disorder 
due a fall that he had in service and for which he was 
subsequently granted service connection for a right thigh 
disorder.  

There is a private physician's statement of record dated in 
March 2002 in which he states that based on the Veteran's 
history of back pain into the right leg for 40 years 
immediately after the accident in service, it appears that 
his injury was the cause the cause of his current symptoms.  
A VA note of September 2002 shows that the examiner stated 
that the Veteran may have an L5 radiculopathy superimposed on 
his prior chronic nerve injury and that any prior trauma 
would have contributed to the eventual deterioration of the 
lumbar disk despite the fact that the lumbar tear appears 
more recent.  He also stated that the prior nerve injury 
would have made the Veteran more susceptible to a second 
injury.  On VA examination in August 2006, the examiner found 
that the Veteran's low back injury is less likely due to any 
incidental injury in service.  A February 2006 letter from 
Dr. J.W., notes that the Veteran, by his history, dates the 
onset of his back pain to the 1963 accident, and he states 
that the Veteran's nexus theory "could be possible." 

Additional development is necessary to reconcile the 
conflicting medical evidence and to clarify the etiology of 
the Veteran's back disorder, and the Veteran's representative 
has requested that the Veteran be re-examined and a medical 
opinion be secured.  (See, October 2009 letter from the 
Veteran's attorney to the Board).  There is a question as to 
whether the Veteran's back disorder is related to the 
inservice injury, and the VA examiner of September 2002 
appears to suggest that the Veteran's back disorder may be 
related to his service connected neuralgia paresthetica right 
lateral femoral cutaneous nerve.  The Board has a duty to 
consider all potential theories of entitlement raised by the 
record.  See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. 
Derwinski, 1 Vet. App. 127, 130 (1991).  In light of the fact 
that the Veteran has a current service-connected neurological 
disorder, and the VA examiner is  suggesting a link between 
the Veteran's service-connected disorder and his back 
disorder, the Board finds that a VA examination is warranted 
to clarify the etiology of the Veteran's back disorder. 

Additionally, as there is a question of secondary service 
connection with regard to the Veteran's low back disorder, 
the Board finds that the Veteran should be notified of the 
evidentiary requirements of a secondary service connection 
claim, in accordance with Allen v. Brown, 7 Vet. App. 439 
(1995).  While this appeal was pending, VA amended 38 C.F.R. 
§ 3.310, the regulation concerning secondary service 
connection to reflect the holding in Allen. See 71 Fed. Reg. 
52,744 (September 7, 2006).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice 
letter regarding secondary service 
connection for a low back disability, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2009), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and any other 
applicable legal precedent.  

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
his low back disorder.  The claims file 
and a copy of this remand must be made 
available to the examiner for review and 
the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  The 
examiner must take a complete history 
from the Veteran regarding his low back 
disorder.  The examiner must offer an 
opinion with complete rationale as to 
whether it is at least as likely as not 
(a 50 percent probability or greater) 
that based on the medical evidence of 
record, the Veteran's low back disorder 
is related to his service, including 
consideration of the inservice injury 
documented in the record.  The examiner 
should also opine whether it is at least 
as likely as not (a 50 percent 
probability or greater) that the 
Veteran's low back disorder is due to or 
aggravated by his service-connected 
neuralgia paresthetica right lateral 
femoral cutaneous nerve.  As noted, a 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The physician should fully 
articulate sound medical reasoning for 
all conclusions made. 

3.  Following completion of the above, 
the claim should be readjudicated.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The claim should 
be returned to the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


